The following opinion was filed February 19, 1934:
Owen, J.
(dissenting). I most emphatically dissent from that portion of the opinion which overrules the doctrine considerately and deliberately laid down in Cousins v. Flertzheim, 182 Wis. 275, 196 N. W. 250. As I understand the opinion herein, it is overruled because not supported by authorities. I shall enter into no controversy upon this question. Whether it is or not, is utterly immaterial. There has been no widespread judicial expression upon the subject. It is a question upon which this court has a right to think for itself, and declare such principles as it concludes to be promotive of justice under our conditions and practices. Acting in accordance with this prerogative, it most deliberately promulgated the doctrine referred to, and *127stated the underlying considerations which prompted it to do so. Every member of the court, as then constituted, considered the doctrine sound. I still think so. I do not think the court, as now constituted, should overrule the doctrine because it concludes that it is not supported by ambiguous decisions of a single court. It should not overrule the doctrine unless it is promotive of injustice. I think it is pro-motive of justice. To permit an executive officer of a bank to buy a stockholder’s stock, place it in his box where he has complete possession and dominion over it, and maintain a position where he can jump either way his interests may dictate, i. e. to transfer it on the books if and when there are dividends to collect, and maintain the status quo when the stockholder’s liability accrues, looks to me like a trap for the unwary stockholder and an unfair advantage for the officer. It would not occur to many selling bank stock to an executive, officer of the bank that he was under any duty, in order to save himself from the liabilities incident to the ownership of the stock, to cudgel the officer into the transfer of the stock on the books of the bank. Much might be written in support of the doctrine, but not much of substance would be added to the reasons which are given in the Cousins Case. I submit that the rule was deliberately promulgated by this court, that the reasons supporting it are fairly stated, that they are sound, that they are promotive of justice, and that no compelling or appealing reason has been given for its repudiation.